Citation Nr: 1242933	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for tinea pedis with intertrigo.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







INTRODUCTION

The Veteran served on active duty from July 1977 to July 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which reopened the claim and granted service connection, assigning a 10 percent rating.


FINDING OF FACT

The Veteran's tinea pedis with intertrigo affects less than 20 percent of the entire body or less than 20 percent of exposed areas, and has not required more than topical therapy during the past 12-month period; the disability does not affect 20 to 40 percent of the entire body or 20 to 40 percent of exposed area, or require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for tinea pedis with intertrigo have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted and an opinion was obtained) in June 2007.  While the Veteran has not questioned the adequacy of the examination, he states, in his Form 9 that he has not been seen by a medical examiner while experiencing an "outbreak."  For the reasons discussed below, this statement does not trigger the need for further examination.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Initial Rating

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's tinea pedis with intertrigo has been rated under Diagnostic Code 7806 which pertains to dermatitis and eczema.  Under that Code, the current 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

The Veteran contends that the medical evidence of record does not provide an adequate assessment of the extent of his service connected skin disability because he experiences "outbreaks" and has not been seen by a medical professional during an outbreak.  

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling. 

There are numerous treatment records, VA outpatient and private, from 2005 to the present, as well as VA medical examinations that note skin findings.  Significantly, the Veteran never mentions any outbreaks of, or concern for, his tinea pedis with intertrigo.  In fact, the clinical evidence consistently notes that the Veteran's skin disability has been controlled by topical medication.  

The Veteran has had many opportunities to inform medical professionals of any outbreaks or skin concerns over the preceding seven years.  He has never done so. Given that the outbreaks he asserts were not of sufficient significance to him to see medical assistance, the Board finds that the clinical evidence is sufficient to rate the Veteran's skin disability. 

VA outpatient treatment records dated in November 2005, April 2007, May 2008, May 2009, and April 2011 all noted that the Veteran's tinea pedis was controlled on Clotrimazole 1% cream.

VA examination of the Veteran's feet in February 2007 found no scaly skin lesions and no evidence of fungal infection.

On VA skin examination in June 2007, the Veteran reported constant scaling and itching of the feet and groin area.  The examiner diagnosed tinea pedis and intertrigo of the groin area and noted that the Veteran had used Clotrimazole cream in a thin layer for treatment of these conditions.  The examiner identified Clotrimazole as a topical agent that was neither a corticosteroid nor an immunosuppressive.  The examiner stated that more than five percent but less than 20 percent of the Veteran's total body area was affected.  Zero percent of his exposed areas were affected.  There were no side effects and no systemic symptoms.

VA examination of the Veteran's feet in September 2008 found the Veteran's skin essentially normal.  On a January 2011 private physical examination report, the Veteran denied rash and itching.  Examination of the skin found no rashes.

The evidence clearly demonstrates that the Veteran's tinea pedis has been well controlled with use of a topical anti-fungal cream throughout the period of appeal.  There is no indication that his intertrigo of the groin area has required more than a topical cream; and the Veteran has not so contended.  There is no evidence that at least 20 percent of the entire body or at least 20 percent of exposed areas is affected; and the Veteran has not so contended.  There is no evidence that systemic therapy such as corticosteroids or other immunosuppressive drugs have been required for any duration during any 12 month period; and the Veteran has not so contended.  

The preponderance of the evidence is against the claim for an initial rating in excess of 10 percent for tinea pedis with intertrigo; there is no doubt to be resolved; and an initial rating in excess of 10 percent for tinea pedis with intertrigo is not warranted.

Extra-Schedular Consideration

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or allegation, that the schedular criteria are inadequate.  The symptoms of the Veteran's disability are contemplated by the applicable rating criteria.  Referral for extraschedular consideration is not warranted. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 10 percent for tinea pedis with intertrigo is denied.


____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


